Case 1-20-11557-cjf      Doc 24      Filed 07/22/20 Entered 07/22/20 14:59:20           Desc Main
                                     Document     Page 1 of 1




  Mark Harring
  Standing Chapter 12 & 13 Trustee

  Mail CORRESPONDENCE to:                                      Mail Chapter 13 PAYMENTS to :
                                                               Please write case # on all payments
  131 W Wilson St. Ste 1000                                    MARK HARRING CH 13 TRUSTEE
  Madison, WI 53703-3260                                       P.O. BOX 88004
  Phone: (608) 256-4320                                        CHICAGO, IL 60680 -1004
  Fax: (608) 256-2355
  Website: http://www.ch13wdw.org                              Email: info@ch13wdw.org

                                              July 22, 2020

  Honorable Catherine J. Furay
  U.S. Bankruptcy Court Judge
  120 N Henry
  Madison, WI 53703-2599

  Re:    Craig Lindquist
         Case # 20-11557-13

  Dear Judge Furay:

  A Motion to Dismiss was filed in this case on July 13, 2020, due to missing the first plan payment.
  Please be advised our office has now received the debtor’s first payment, therefore we are
  withdrawing the Motion to Dismiss.

  If you have any questions or need anything further please feel free to contact our office.

  Sincerely,

  /s/
  Mark Harring
  Standing Chapter 13 Trustee

  MWH /cj

  cc:    Craig Lindquist
         ATTORNEY KRISTIN J. SEDERHOLM
